Per Curiam.
Appellant filed a claim against the estate of her deceased brother for services. The probate court allowed the same in part,, and the administratrix appealed to the district court, where, upon trial, a decision was rendered and judgment entered disallowing the claim in toto, and reversing the probate court. From such judgment this appeal has been taken.
The appeal presents no question of law. The findings of the trial court to the effect that claimant was received and remained as a member of the family of her deceased brother, and that there was no express or implied agreement that she should receive compensation for any services she did render for her brother while so residing with him, are amply sustained by the evidence. No useful purpose will be served by a recital or discussion of the testimony.
Judgment affirmed.